Citation Nr: 0216293	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  98-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Peter J. Meadows, attorney.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  He died in January 1995.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  The Board issued a decision in January 2000 
confirming the denial of the claim for service connection for 
the cause of the veteran's death, and the appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

Pursuant to a joint motion filed by the parties, in August 
2000, the Court vacated the Board's decision and remanded the 
case to the Board for further action.  The Board remanded the 
case to the RO for additional development in July 2001.  The 
requested development has since been completed to the extent 
possible, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for the cause of the veteran's death has been 
obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf.

2.  The veteran died in January 1995 due to chronic 
lymphocytic leukemia.

3.  During the veteran's lifetime, service connection was in 
effect for a wound of the left ankle and nummular eczema, 
both evaluated as noncompensable.

4.  The lymphocytic leukemia was not present until many years 
after the veteran's separation from service.  

5.  During service, the veteran was exposed to a total 
radiation dose of 292 r to each of five fields.

6.  The preponderance of the evidence shows that that the 
veteran's chronic lymphocytic leukemia was not caused by 
exposure to ionizing radiation in service.

7.  Service connected disability played no role in the events 
leading to the veteran's death.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in service, 
aggravated by service, proximately due to or the result of 
service-connected disability, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1133 (West 1991 and Supp. 2002 ); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 3.311 (2002).

2.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.311, 3.312 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) dated in August 1998, the two 
supplemental statements of the case (SSOCs) both dated in 
June 2002, and letters sent to the appellant, such as a 
letter dated in October 2001, informed her of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing service 
connection for the cause of death have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined the opportunity to have 
a hearing.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records, 
post service treatment records pertaining to his fatal 
illness, and a copy of his death certificate.  There are also 
opinions from two of the veteran's treating physicians.  

The Board notes that the RO made multiple attempts to obtain 
additional information from one of the veteran's treating 
physicians, Michael G. Raymond, M.D.  That physician had 
previously provided a written opinion linking the veteran's 
death to radiation exposure in service.  In his opinion, he 
indicated that he could provide additional documentation 
regarding the basis of his opinion if requested.  In October 
2001, the RO wrote to Dr. Raymond and notified him of the 
specific doses of radiation recorded in the veteran's service 
medical records, and asked Dr. Raymond whether he had based 
his opinion on those dosages, and if not, would his 
conclusion remain the same.  Dr. Raymond did not reply to 
that letter.  The RO remailed the letter to another address 
for Dr. Raymond in November 2001, but again no reply was 
received.  In March 2002, the RO wrote to Dr. Raymond and 
requested a report of his findings and diagnoses for the 
veteran.  The RO also wrote to the appellant that same month 
and advised her that Dr. Raymond had not responded to the 
RO's request for evidence, that the appellant had the 
ultimate responsibility for the submission of such evidence, 
and that the evidence should be submitted within 30 days.  A 
report of contact dated in March 2002 shows that the 
appellant's attorney stated that he could not control Dr. 
Raymond, and that the RO should make a decision after the 
thirty day period expired.  In light of the foregoing, the 
Board finds that the RO's efforts to obtain additional 
information from Dr. Raymond were adequate.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board previously remanded the case in July 2001 for the 
purpose of having the RO apply the provisions of the VCAA.  
In the circumstances of this case, another remand to have the 
RO take additional action under the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual background.

The death certificate discloses that the veteran died in 
January 1995 at the age of 69 as a result of hepatic failure 
due to or as a consequence of chronic lymphocytic leukemia.  
The death certificate does not contain any indication that 
the leukemia was related to service.  

The veteran's service medical records shows that he received 
radiation treatments for a skin disorder in service.  Chronic 
lymphocytic leukemia was first diagnosed many years after 
service in 1989.  At the time of his death, service 
connection had been granted for a wound of the left ankle and 
nummular eczema, both evaluated as noncompensable.

Prior to his death, the veteran was afforded a general 
medical examination by the VA in July 1990.  The report shows 
that the veteran gave a history of developing eczema in 
service which was treated with radiation therapy.  This 
reportedly cleared or arrested his eczema.  In February 1989, 
he went to see a physician for an examination, and it was 
discovered that he had chronic lymphocytic leukemia.  It was 
stated that "There could be a relationship between his 
chronic lymphocytic leukemia and his X-ray therapy that he 
had for his nummular eczema."  It was not specified whether 
this was the veteran's opinion or the opinion of the VA 
physician.  

There are multiple medical statements of Michael G. Raymond, 
M.D., of record beginning in 1989.  In March 1992, Dr. 
Raymond stated that the doses of radiation treatments the 
veteran received in 1945 were quite sufficient to cause 
chronic lymphocytic leukemia.  He stated that the time lag 
between the administration of radiation treatment in 1945 and 
the diagnosis of chronic leukemia in 1989 was appropriate and 
scientifically sound.  He claimed that there were numerous 
documentations in the medical literature of delays in decades 
between the time of radiation exposure up to the time of 
development of a neoplasm.  He indicated that the 45 year 
"induction period" was expected and appropriate between the 
veteran's radiation treatment and the subsequent development 
of chronic lymphocytic leukemia.  He also stated that if 
documentation showing this was a scientifically valid time 
frame was required, he should be contacted directly and he 
would provide backup documentation from the medical 
literature.

Similarly, in July 1992, Dr. Raymond reported that the 
veteran was a patient under his care for treatment of chronic 
lymphocytic leukemia.  He stated that this occurred as a 
direct consequence of his treatment utilizing ionization 
radiation in service. 

In April 1998, VA's Under Secretary for Health was requested 
by the Acting Director, Compensation and Pension Service, to 
review available records and prepare a dose estimate, to the 
extent feasible, based on available methodologies, and to 
provide opinion as to whether chronic lymphocytic leukemia 
resulted from the veteran's radiation therapy in service.

A memorandum from VA's Chief Public Health and Environmental 
Hazards Officer, dated later in April 1998, states that 
according to therapy records, the veteran's dermatitis 
appeared to have been treated during June and July 1945 with 
total doses of 292 r to each of 5 fields.  The memorandum 
states further that the CIRRPC Science Panel Report Number 6, 
1988, does not provide screening doses for chronic 
lymphocytic leukemia.  The memorandum also states that 
chronic lymphocytic leukemia does not appear to be caused by 
ionizing radiation, citing to Health Effects of Exposure to 
Low Levels of Ionization Radiation (BEIR V), 1990, page 243, 
and Mettler and Upton, Medical Effects of Ionization 
Radiation, 2nd edition, 1995, page 113).  In light of the 
above, it was the opinion of the Chief Public Health and 
Environmental Hazards Officer that it was unlikely that the 
veteran's chronic lymphocytic leukemia could be attributed to 
exposure to radiation in service.

In a memorandum dated in May 1998, VA's Director, 
Compensation and Pension Service, opined that there was no 
reasonable possibility that the veteran's death was the 
result of his exposure to ionizing radiation in service.

The appellant recently submitted a written opinion dated in 
March 2001 from William E. Jones, M.D.  He stated that he 
thoroughly reviewed the veteran's VA claims file including 
his service medical and post service medical records.  In his 
opinion, the chronic lymphocytic leukemia was as likely as 
not due to his exposure to ionizing radiation while in the 
service from 1943 to 1945.  He noted that approximately 45 
years after service the veteran was diagnosed with CLL and 
later died from liver failure as a consequence of that 
malignancy.  Dr. Jones further noted that for several years 
starting in 1989 the deceased veteran was under the care of 
Dr. Raymond, a hematologist/oncologist.  He noted that Dr. 
Raymond's field of expertise was in the study of blood 
disease, and more specifically cancers of the blood such as 
chronic lymphocytic leukemia.  Dr. Jones noted that Dr. 
Raymond felt that the veteran's malignancy and complications 
were a result of ionizing radiation exposure during service.  

III.  Legal Analysis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

Service connection for cancer or for death caused by cancer 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 
120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain 
types of cancer which will be presumptively service connected 
for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d). ).  The Board notes that the list of 
presumptive cancers contained in 38 C.F.R. § 3.309 was 
recently amended to include additional types of cancer. See 
67 Fed. Reg. 3612-3616 (2002).  Second, 38 C.F.R. § 3.311(b) 
includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  The regulation states that, if 
the veteran has one of the radiogenic diseases, the case will 
be referred to the Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994

Regarding the first method (the certain types of cancer which 
will be presumptively service connected for "radiation-
exposed" veterans under 38 C.F.R. § 3.309), the term 
radiation exposed is defined as follows:
    (i) The term radiation-exposed veteran means either a 
veteran who while serving on active duty, or an individual 
who while a member of a reserve component of the Armed Forces 
during a period of active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
    (ii) The term radiation-risk activity means:
    (A) Onsite participation in a test involving the 
atmospheric 
detonation of a nuclear device.
    (B) The occupation of Hiroshima or Nagasaki, Japan, by 
United States 
forces during the period beginning on August 6, 1945, and 
ending on July 
1, 1946.
    (C) Internment as a prisoner of war in Japan (or service 
on active 
duty in Japan immediately following such internment) during 
World War II 
which resulted in an opportunity for exposure to ionizing 
radiation 
comparable to that of the United States occupation forces in 
Hiroshima 
or Nagasaki, Japan, during the period beginning on August 6, 
1945, and 
ending on July 1, 1946.
    (iii) The term atmospheric detonation includes underwater 
nuclear 
detonations.
    (iv) The term onsite participation means:
    (A) During the official operational period of an 
atmospheric nuclear 
test, presence at the test site, or performance of official 
military 
duties in connection with ships, aircraft or other equipment 
used in 
direct support of the nuclear test.
    (B) During the six month period following the official 
operational 
period of an atmospheric nuclear test, presence at the test 
site or 
other test staging area to perform official military duties 
in 
connection with completion of projects related to the nuclear 
test 
including decontamination of equipment used during the 
nuclear test.
    (C) Service as a member of the garrison or maintenance 
forces on 
Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 
7, 1956, through August 7, 1957, or November 1, 1958, through 
April 30, 
1959.
    (D) Assignment to official military duties at Naval 
Shipyards 
involving the decontamination of ships that participated in 
Operation 
Crossroads.
    (v) For tests conducted by the United States, the term 
operational 
period means:
    (A) For Operation TRINITY the period July 16, 1945 
through August 6, 
1945.
    (B) For Operation CROSSROADS the period July 1, 1946 
through August 
31, 1946.
    (C) For Operation SANDSTONE the period April 15, 1948 
through May 
20, 1948.
    (D) For Operation RANGER the period January 27, 1951 
through 
February 6, 1951.
    (E) For Operation GREENHOUSE the period April 8, 1951 
through June 
20, 1951.
    (F) For Operation BUSTER-JANGLE the period October 22, 
1951 through 
December 20, 1951.
    (G) For Operation TUMBLER-SNAPPER the period April 1, 
1952 through 
June 20, 1952.
    (H) For Operation IVY the period November 1, 1952 through 
December 
31, 1952.
    (I) For Operation UPSHOT-KNOTHOLE the period March 17, 
1953 through 
June 20, 1953.
    (J) For Operation CASTLE the period March 1, 1954 through 
May 31, 
1954.
    (K) For Operation TEAPOT the period February 18, 1955 
through June 
10, 1955.
    (L) For Operation WIGWAM the period May 14, 1955 through 
May 15, 
1955.
    (M) For Operation REDWING the period May 5, 1956 through 
August 6, 
1956.
    (N) For Operation PLUMBBOB the period May 28, 1957 
through October 
22, 1957.
    (O) For Operation HARDTACK I the period April 28, 1958 
through 
October 31, 1958.
    (P) For Operation ARGUS the period August 27, 1958 
through September 
10, 1958.
    (Q) For Operation HARDTACK II the period September 19, 
1958 through 
October 31, 1958.
    (R) For Operation DOMINIC I the period April 25, 1962 
through 
December 31, 1962.
    (S) For Operation DOMINIC II/PLOWSHARE the period July 6, 
1962 
through August 15, 1962.
    (vi) The term ``occupation of Hiroshima or Nagasaki, 
Japan, by 
United States forces'' means official military duties within 
10 miles of 
the city limits of either Hiroshima or Nagasaki, Japan, which 
were 
required to perform or support military occupation functions 
such as occupation of 
territory, control of the population, stabilization of the 
government, 
demilitarization of the Japanese military, rehabilitation of 
the 
infrastructure or deactivation and conversion of war plants 
or 
materials.
    (vii) Former prisoners of war who had an opportunity for 
exposure to 
ionizing radiation comparable to that of veterans who 
participated in 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces 
shall include those who, at any time during the period August 
6, 1945, 
through July 1, 1946:
    (A) Were interned within 75 miles of the city limits of 
Hiroshima or 
within 150 miles of the city limits of Nagasaki, or
    (B) Can affirmatively show they worked within the areas 
set forth in 
paragraph (d)(4)(vii)(A) of this section although not 
interned within 
those areas, or
    (C) Served immediately following internment in a capacity 
which 
satisfies the definition in paragraph (d)(4)(vi) of this 
section, or
    (D) Were repatriated through the port of Nagasaki.

See 38 C.F.R. § 3.309.  The definition of radiation risk 
activity was recently amended, but the changes do not affect 
the present case.  See 67 Fed. Reg. 3612-3616 (2002).

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a veteran who participated in a 
radiation risk activity if the disease becomes manifest to a 
compensable degree at any time after discharge.  In this 
case, chronic lymphocytic leukemia is not a listed disease, 
and the veteran was not a participant in a radiation risk 
activity as defined at 38 C.F.R. § 3.309(d)(3).  Therefore, 
the appellant can not prevail under the provisions of 38 
C.F.R. § 3.309(d).

With respect to the second method for establishing service 
connection, according to 38 C.F.R. § 3.311, in all claims in 
which it is established that a radiogenic disease became 
manifest after service, and it is contended that that disease 
was the result of exposure to ionizing radiation, an 
assessment will be made as to the size and nature of the 
radiation dose or doses. Where there is a range of doses to 
which the veteran may have been exposed, exposure at the 
highest level will be presumed.  Dose information will be 
requested in claims based on exposure to atmospheric nuclear 
weapons testing, exposure due to participation as a member of 
the Hiroshima or Nagasaki occupation forces, and in all other 
claims of exposure to ionizing radiation.  Under 38 C.F.R. 
§ 3.311, the listed radiogenic disease include all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia.  
The regulation further provides, however, that if a claim is 
based on a disease other than those listed in the regulation, 
the VA shall nevertheless consider the claim under the 
provisions of the regulation provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  As noted 
above, the appellant has submitted medical opinions from the 
veteran's treating physicians which are to the effect that 
the leukemia resulted from radiation exposure in service.  
Therefore, the Board finds that the claim must be considered 
under the provisions of 38 C.F.R. § 3.311. 

The RO appropriately followed the mandates of 38 C.F.R. 
§ 3.311 by obtaining a dose estimate and an opinion from the 
Chief Public Health and Environmental Hazards Officer.  As 
noted above, however, that April 1998 opinion was to the 
effect that the veteran's leukemia was unlikely to have been 
caused by his exposure to radiation in service.  Accordingly, 
service connection for the cause of the veteran's death may 
not be granted under the provisions of 38 C.F.R. § 3.311.  

With respect to the third method, the United States Court of 
Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation. See Combee 
v. Brown, 34 F.3d 1039, 1040 (1995).  The appellant is 
entitled to service connection for the cause of the veteran's 
death if she can establish that a disability incurred or 
aggravated by service, or proximately due to or the result of 
service connected disability, either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The evidence which is of record shows that the disorders 
listed on the death certificate were not present until many 
years after the veteran's separation from service.  The Board 
notes that the veteran's service medical records do not 
contain any references to leukemia.  Certain diseases, 
including chronic lymphocytic leukemia, have been designated 
as chronic and, absent affirmative evidence to the contrary, 
will be presumed service connected when manifested to a 
degree of 10 percent within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  In this case, there is no 
evidence that the fatal leukemia which caused the veteran's 
death was present until many years after he was separated 
from the service.  The earliest post service medical 
treatment records contained in the claims file reflecting the 
presence of leukemia are dated in 1989.  There is also no 
probative evidence that any service connected disability was 
a factor in the events leading to his death.

Finally, the Board notes that the appellant has presented 
medical opinions from the veteran's treating physicians which 
are to the effect that the veteran's leukemia was 
attributable to his radiation exposure in service.  In 
particular, the appellant has provided the medical opinions 
to the effect that the veteran's exposure to ionizing 
radiation during service was sufficient to cause his chronic 
lymphocytic leukemia many years after service.  She argues 
that the opinion of Dr. Raymond, who was the veteran's 
treating physician, should be accorded greater weight than 
the April 1998 VA opinion.  The opinions by the treating 
physicians must weighed against the other evidence which is 
of record, such as the April 1998 VA opinion which is quoted 
above.  The Board finds that the preponderance of the 
evidence is against the appellant's claim.  The Board does 
not consider the opinions of Dr. Raymond and Dr. Jones to be 
sufficiently probative to place the evidence in at least 
relative equipoise.  The bases for their opinions are not 
clear.  The Board notes that neither opinion cites any 
particular study showing that the chronic lymphocytic 
leukemia could be caused by the type of radiation treatments 
the veteran received in service.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support those opinions; 
nor is there anything otherwise in the record that would give 
them substance.  Therefore, the opinions are essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).  
This is not the case with the VA medical opinion, which cites 
specific studies.  To the extent that the appellant offers 
her own opinion that an injury or disease in service caused 
the veteran's death, that contention is not corroborated by 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Van Slack v. Brown, 5 Vet. App. 
499, 501 (1993) (holding that a veteran's widow was not 
capable of testifying as to matters involving medical 
causation such as the cause of the veteran's death).  

In summary, the evidence shows that the leukemia which 
resulted in the veteran's death was not present during 
service or manifested within one year after service.  
Moreover, the preponderance of the evidence shows that it was 
not caused by radiation exposure in service.  Accordingly, 
the Board concludes that service connected disability did not 
cause or contribute substantially or materially to cause the 
veteran's death. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

